Citation Nr: 0308396	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  99-10 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to a rating in excess of 20 percent for service-
connected postoperative residuals of chondromalacia of the 
right knee, with a separate additional 10 percent rating for 
arthritis of the right knee, for the period preceding August 
21, 1998, and from May 1, 2000, to December 4, 2000. 

Entitlement to a rating in excess of 30 percent for service-
connected postoperative residuals of chondromalacia of the 
right knee, with a separate additional 10 percent rating for 
arthritis of the right knee, for the period beginning 
February 1, 2002. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The claimant served on active duty with the United States 
Navy from February 1974 to July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1998 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, which granted a temporary total 
rating based upon convalescence, an increased rating of 20 
percent for service-connected.  chondromalacia of the right 
knee, and denied service connection for a left knee 
disability as secondary to his service-connected 
chondromalacia of the right knee. The claimant appealed, 
seeking a longer period of convalescence and a rating in 
excess of 20 percent for his service-connected chondromalacia 
of the right knee. During the pendency of this appeal, a 
rating decision of February 2000 granted an extended period 
of temporary total disability under the provisions of 
38 C.F.R. § 4.30, continued the current 20 percent evaluation 
for his service connected postoperative residuals of 
chondromalacia of the right knee; and granted a separate 
additional 10 percent rating for service-connected X-ray 
evidence of arthritis of the right knee with painful 
limitation of motion.  

Applicable law mandates that when a veteran seeks an original 
or increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999) [citing AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The veteran has not 
withdrawn his appeal as to the issue of an increased rating 
for his service-connected postoperative residuals of 
chondromalacia of the right knee, and the claim is therefore 
before the Board for review.  

This case was previously before the Board in September 2000, 
and was Remanded for additional development of the record, to 
include obtaining all relevant private and VA medical records 
not already of record, and to afford the claimant a current 
VA orthopedic examination by an examiner who had reviewed the 
entire medical record, to include listing all manifestations 
of the claimant's service-connected right knee disability, 
and consideration of the degree of resulting disability under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).

While the claim was thus in Remand status, the RO granted a 
total rating for the period from December 5, 2000, to January 
31, 2002, for the claimant's service-connected postoperative 
residuals of chondromalacia of the right knee and rated the 
disability at 30 percent, effective February 1, 2001.  The RO 
continued the separate additional 10 percent rating for 
service-connected evidence of arthritis of the right knee 
with painful limitation of motion; denied Dependents' 
Educational Assistance benefits under Chapter 35; and 
deferred a decision as to entitlement to special monthly 
compensation on account of being housebound or needing the 
regular aid and attendance of another individual.  

In February 2003, the claimant sought secondary service 
connection for a left knee and right hip disability, claimed 
as secondary to his service-connected postoperative residuals 
of chondromalacia of the right knee, with arthritis of the 
right knee and limitation of motion, and submitted his 
application for a total disability rating based upon 
unemployability due to service-connected disabilities ( VA 
Form 21-8940).  The claimant was asked by RO letter of 
February 20, 2003, to submit evidence in support of his 
claims for secondary service connection for a left knee and 
right hip disability, but failed to do so.  However, the 
Board notes that the VA orthopedic examination of  November 
2002 addresses the issue of a relationship between the 
claimant's service-connected right knee disability and his 
current right hip complaints, that that the RO has failed to 
address those issues.  Those issues are referred to the RO 
for further consideration. 

In addition, the issue of whether the claimant is entitled to 
an extraschedular rating for his service-connected right knee 
disability under the provisions of  38 C.F.R. § 3.321(b)(1) 
(2002) is addressed in the Remand section of the decision.  

A rating decision of February 2003 continued the 30 percent 
rating for the claimant's service-connected postoperative 
residuals of chondromalacia of the right knee; continued the 
separate 10 percent rating for service-connected arthritis of 
the right knee with painful limitation of motion; determined 
that the correct combined rating for his service-connected 
right knee disability was 40 percent; denied entitlement to a 
total disability rating based upon unemployability due to 
service-connected disabilities, and denied entitlement to 
special monthly compensation on account of being housebound 
or needing the regular aid and attendance of another 
individual.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by RO letter of 
June 25, 2000, which informed them of VA's duty to notify 
them of the information and evidence necessary to 
substantiate the claim and to assist them in obtaining all 
such evidence.  That letter also informed the claimant and 
his representative which part of that evidence would be 
obtained by the RO and which part of that evidence would be 
obtained by the claimant, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
claimant of what evidence he or she was required to provide 
and what evidence the VA would attempt to obtain).  

The claimant and his representative were also provided a 
Supplemental Statement of the Case on January 15, 2003, which 
informed them of the issue on appeal, the evidence 
considered, the adjudicative actions taken, the pertinent law 
and regulations pertaining to increased rating claims, the 
applicable provision of the VA's Schedule for Rating 
Disabilities, the decision reached, and the reasons and bases 
for that decision.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The RO has obtained the claimant's complete service 
medical records, as well as all private or VA medical 
evidence identified by the claimant.  The claimant has been 
afforded VA orthopedic medical examinations in March 1979, in 
February 1982, in May 1984, in May 1986, in September 1998, 
in September 1999, and in November 2002.  The claimant has 
declined a personal hearing before an RO Hearing Officer or 
before the Board.  Neither the appellant nor his 
representative have argued a notice or duty to assist 
violation under the VCAA, and the Board finds that it is 
clear that the appellant and his representative were fully 
notified and aware of the type of evidence required to 
substantiate the claim.  In view of the extensive factual 
development in the case, as demonstrated by the Board's 
September 25, 2000 remand order and the record on appeal, the 
Board finds that there is no reasonable possibility that 
further assistance would aid in substantiating this appeal.  
For those reasons, further development is not necessary for 
compliance with the provisions of 38 U.S.C.A. §§ 5103 and 
5103A (West 2000).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  In the period preceding December 5, 2000, the claimant's 
service-connected internal derangement of the right knee was 
manifested by symptoms of persistent pain, weakness, 
stiffness, swelling, giving way, locking, fatigability, and 
lack of endurance in his right knee, while right knee flexion 
was limited to 100 degrees, with pain and crackling of the 
right knee joint on manipulation, with MRI findings of 
narrowing of the lateral femoral tibial compartment, and with 
X-ray evidence of degenerative joint disease of the right 
knee, with limitation of flexion to 100 degrees.  

3.  Effective February 1, 2002, the claimant's service 
connected postoperative residuals of chondromalacia of the 
right knee were manifested by pain at rest, flare-ups of pain 
and fatigue on walking more than 100 yards, limitation of 
knee extension to 176 degrees, pain on flexion at 140 degrees 
with tenderness, atrophy of the femoral muscles and the 
distal femoral muscles on the right with limitation of 
resistance against gravity when trying to push his leg 
upward, a slight limp to the right on ambulation, and X-ray 
evidence of a stable right knee prosthesis, with osteopenia 
and possible osteoporosis, a slight spurring at the posterior 
aspect of the patella and of the femoral-patellar joint, and 
evidence of a worsening range of motion and weightbearing on 
the right knee.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 30 percent for 
the claimant's service connected postoperative residuals of 
chondromalacia of the right knee joint, with a separate 
additional 10 percent rating for arthritis of the knee with 
limitation of motion, are met for the period preceding August 
21, 1998; and from May 1, 2000, to December 4, 2000.  
38 U.S.C.A. § 1155, 5103, 5103A (West 2000); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055, 5010, 5260, 
5261 (2002).  

2.  The criteria for a rating in excess of 30 percent for the 
claimant's service connected postoperative residuals of 
chondromalacia of the right knee joint, with a separate 
additional 10 percent rating for arthritis of the knee with 
limitation of motion, are not met for the period beginning 
February 1, 2002.  38 U.S.C.A. § 1155, 5103, 5103A (West 
2000); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5055, 5010, 5260, 5261(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

The claimant herein sustained an injury to his right knee 
while on active duty.  Following service separation, a rating 
decision of April 1982 granted service connection for 
derangement of the right knee, evaluated as 20 percent 
disabling from service separation, and as 10 percent 
disabling, effective July 1, 1982.  That 10 percent rating 
was confirmed and continued by rating decisions of May 1984 
and July 1986, which were not appealed.  

On June 24, 1998, the claimant sought a rating in excess of 
10 percent for his service-connected derangement of the right 
knee, a temporary total rating based upon surgery and 
convalescence pursuant to 38 C.F.R. § 4.30, and service 
connection for a left knee disability as secondary to his 
service-connected right knee disability.  A rating decision 
of November 1998 increased the evaluation for his service-
connected chondromalacia of the right knee to 20 percent 
disabling, denied a temporary total rating based upon surgery 
and convalescence under 38 C.F.R. § 4.30, and denied service 
connection for a left knee disability as secondary to his 
service-connected right knee disability.  The claimant 
appealed that decision, seeking a rating in excess of 20 
percent for his service-connected chondromalacia of the right 
knee, and a temporary total rating based upon surgery and 
convalescence under 38 C.F.R. § 4.30.

The evidence of record at the time of the November 1998 
decision included a report of VA orthopedic examination, 
conducted in September 1998, as well as private treatment 
notes from Dr. Z.B., dated from May 1996 to July 1998, and a 
July 1998 operative report and follow-up notes from Dr. 
N.S.B.  The treatment notes from Dr. Z.B., dated from May 
1996 to July 1998, showed that the claimant was seen in July 
1998 with complaints of bilateral knee pain, without evidence 
of swelling, erythema, fluid collection or acute 
inflammation, and both joints appeared benign.  Magnetic 
resonance imaging (MRI) of both knees in July 1998 revealed 
no fracture, subluxation, dislocation, or joint effusion in 
either knee, and minimal narrowing of the lateral femoral 
tibial compartment of the right knee was noted, with no 
evidence of osteophyte formation, and no findings as to the 
left knee.  

Outpatient records from Dr. N.S.B. dated in July 1998, cited 
his review of the claimant's X-rays, noting that they were 
essentially normal; that the claimant had a full active and 
passive range of motion of the knees, with some tenderness on 
the right side, and a positive medial McMurray's sign.  He 
offered a clinical impression of degenerative tear of the 
right medial meniscus, and recommended diagnostic 
arthroscopy.  The operative summary from Dr. N.S.B., dated in 
August 1998, shows that the claimant underwent a diagnostic 
arthroscopy of the right knee, with arthroscopic 
chondroplasty of the medial femoral joint, right knee.  He 
further noted that drawer's and Lachman's sign, pivot shift, 
varus and valgus stress tests were negative, and no pathology 
other than the medial meniscus tear of the right knee was 
found.  Postoperatively, the claimant experienced some 
soreness and walked with a limp, using a cane, but had good 
knee flexion and extension.

The report of VA orthopedic examination, conducted in 
September 1998, cited the claimant's complaints and his 
history of diagnostic arthroscopy and chondroplasty of the 
medial femoral joint, right knee, in August 1998.  The 
claimant's bilateral X-rays were reviewed and noted to be 
essentially normal.  The claimant complained of knee pain, 
weakness, stiffness, swelling, heat and redness, instability, 
locking, giving away, fatigability and lack of endurance, 
worse on the right, but denied flare-ups of joint symptoms.  
The claimant related that he used crutches immediately after 
surgery but not currently, and there were no episodes of 
dislocation or subluxation.  Examination disclosed that both 
knees were fully extensible, while right knee flexion was 
limited to 100 degrees, and left knee flexion was complete to 
140 degrees.  Some pain was noted on manipulation of the 
knees, with some crackling, and the left knee was stable.  
Current X-rays of the knees disclosed no abnormalities of the 
left knee. 

The claimant appealed the rating decision of November 1998, 
stating that he had not worked since August 1998, and was 
scheduled for additional surgery in December 1998, with 
inability to work for two months after that December 1998 
surgery.  An enclosed letter from Dr. N.S.B., dated in 
December 1998, stated that the claimant was scheduled for 
right knee surgery on December 18, 1998, and that he was 
expected to be totally disabled for approximately two months 
after that surgery.  Another letter from Dr. N.S.B., dated in 
February 1999, stated that the claimant had undergone a 
mosaicplasty for osteochondritis dessicans of the right knee 
on December 18, 1998; that his right knee was currently 
limited to partial weight-bearing; that he was currently 
unable to work due to having undergone surgery on his right 
knee; and that he was engaged in weaning himself off 
crutches.  Another letter from Dr. N.S.B., dated in March 
1999, stated that the claimant had undergone a diagnostic 
arthroscopy and chondroplasty of the medial femoral joint, 
right knee, in August 1998; but did not do well 
postoperatively, and that in December 18, 1998, he underwent 
a diagnostic arthroscopy with mini arthrotomy and 
osteochondral bone grafting (mosaic plasty), of the right 
knee, which was devoid of cartilage, regaining a full range 
of motion, but continued to experience catching of the right 
knee with some failure of incorporation of the graft, 
requiring a third surgery in the very near future.  He stated 
that the claimant would be unable to work for approximately 
12 weeks following the upcoming surgery.  

Additional treatment records from Dr. N.S.B., dated in March 
and April 1999, stated that the claimant underwent an 
arthroscopy which revealed a protruding osteochondral graft 
with loose  bodies and incomplete incorporation of the graft, 
and the loose bodies were removed.  Dr. N.S.B. expressed the 
opinion that the claimant would be unable to return to work 
until July, with some restrictions.  

A rating decision of August 1999 granted a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.30 
from August 21, 1998 through July 31, 1999, based upon 
surgery requiring convalescence.

A statement from the claimant, received in August 1999, 
stated that he remained unable to return to work, and 
requested a total disability rating based upon 
unemployability due to his service-connected postoperative 
residuals of chondromalacia, right knee.  An enclosed letter 
from Dr. N.S.B., dated in July 1999, stated that the claimant 
had been unable to work since August 1998, but remained 
severely symptomatic, and that all conservative treatment had 
failed, leaving further extensive surgery (a high tibial 
osteotomy or a total knee arthroplasty) the only other 
alternative.  

A report of VA orthopedic examination, conducted in September 
1999, noted the claimant's three surgeries to his right knee, 
with another surgery planned for October 1999.  The claimant 
complained of knee pain, weakness, stiffness, swelling, 
instability, locking, giving away, fatigability and lack of 
endurance, worse on the right, but no heat or redness and no 
flare-ups of joint symptoms.  He walked with a cane and 
occasionally used crutches, but there were no episodes of 
dislocation or subluxation, and no constitutional symptoms of 
inflammatory arthritis.  The claimant was noted to have been 
unable to work since August 1998, and his daily activities 
were limited in the areas of running, bending, twisting or 
any prolonged walking.  Examination disclosed that both knees 
were identical in size and without effusion, and both knees 
were fully extensible, while right knee flexion was limited 
to 100 degrees, and some tenderness to manipulation of the 
right knee was noted.  The diagnosis was osteochondritis 
dissecans of the medial femoral condyle of the right knee.  

An October 1999 letter from the claimant's employer, the 
VAMC, Canandaigua, stated that since he was unable to return 
to work, it was proposed to remove him from his position.  

A rating decision of December 1999 denied a total disability 
rating based on unemployability due to service-connected 
disabilities, and denied an extension of his temporary total 
rating under the provisions of 38 C.F.R. § 4.30.  The 
claimant was notified of those determinations and of his 
right to appeal, but did not file a timely Notice of 
Disagreement.  

In a January 17, 2000, letter from Dr. N.S.B., he cited the 
claimant's multiple surgeries to his right knee since August 
21, 1998; noted that the claimant had been out of work since 
August 21, 1998; and stated that it was his opinion that the 
claimant was currently unemployable due to his right knee 
condition.  He further offered his opinion as to the 
appropriate rating to be assigned for the claimant's right 
knee disability, noting that the claimant could only extend 
his right knee to 15 degrees, had a moderate degree of right 
knee instability, and has developed post-traumatic arthritis.  
In another letter from Dr. N.S.B., also dated January 17, 
2000, he cited the claimant's history of multiple surgeries 
to his right knee since August 1998, including the most 
recent in October 1999, when the claimant underwent a high 
tibial osteotomy to decompress the medial aspect of his right 
knee.  He stated that it was his opinion that the claimant 
was unable to perform any activity requiring continuous 
walking, standing, stooping, lifting, pushing/pulling, or 
carrying, or to operate heavy equipment for extended periods 
of time; that those limitations would continue following 
recovery from his most recent surgery; and that he considered 
the claimant to be permanently partially disabled.  

A rating decision of February 2000 granted an extension of 
the claimant's temporary total rating to April 31, 2000, 
under the provisions of 38 C.F.R. § 4.30, and granted a 
separate additional rating of 10 percent for arthritis of the 
right knee, effective June 24, 1998, while continuing the 20 
percent evaluation for his service-connected postoperative 
residuals of chondromalacia of the right knee, effective May 
1, 2000.  The claimant was notified of those determinations 
and of his right to appeal.  

As noted, this case was previously before the Board in 
September 2000, and was Remanded for additional development 
of the record, to include obtaining all relevant private and 
VA medical records not already of record, and to afford the 
claimant a current VA orthopedic examination by an examiner 
who had reviewed the entire medical record, to include 
listing all manifestations of the claimant's service-
connected right knee disability, and consideration of the 
degree of resulting disability under the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2002).

An operative report from Dr. N.S.B. shows that on December 5, 
2000, the claimant underwent removal of hardware from his 
right knee, and a unicondylar right knee arthroplasty.  A 
January 2001 letter from Dr. N.S.B. to the U.S. Office of 
Personnel Management stated that the claimant continued to be 
totally disabled; that he had undergone multiple surgeries to 
his right knee since August 1998; that he had recently 
undergone a unicondylar right knee arthroplasty; and that he 
was currently in the acute rehabilitation period.

A rating decision of April 2001 granted a temporary total 
rating for the claimant's unicondylar arthroplasty, right 
knee, effective December 5, 2000; reduced the rating for that 
disability to 30 percent, effective February 1, 2001, 
continued the separate additional 10 percent rating for 
service-connected arthritis of the right knee with painful 
limitation of motion; denied Dependents' Educational 
Assistance benefits under Chapter 35; and deferred a decision 
as to entitlement to special monthly compensation on account 
of being housebound or needing the regular aid and attendance 
of another individual.  The claimant was notified of those 
determinations and of his right to appeal.  

A letter from the claimant's former employer, received in 
August 2002, showed that the claimant had been granted 
disability retirement, effective March 11, 2000.  In 
September 2002, copies of the claimant's complete treatment 
records from Dr. N.S.B. were received at the RO.  Those 
records showed that in December 1999, the claimant was six 
weeks status post high tibial osteotomy, right knee; that his 
neurovascular status was intact; and that he would start 
weightbearing as tolerated and initiate physical therapy in 
one month.  In February 2000, the claimant was noted to be 
doing much better, with some anterior knee pain secondary to 
overworking it in physical therapy.  He had a full range of 
motion in his knee, with good stability, no medial joint line 
pain, and his neurovascular status was intact.  He was given 
hamstring stretching exercises and quadriceps strengthening 
exercises, and was noted to remain totally disabled.  

Treatment records from Dr. N.S.B., dated in April 2000, 
showed that the claimant was doing well, with an excellent 
range of motion in his right knee, but still had some 
discomfort in the medial aspect of his knee, while X-rays 
showed good consolidation of his osteotomy site with good 
preservation of joint space.  He was noted to be exercising 
to regain strength.  In June 2000, the claimant continued to 
have some discomfort in his right knee following any 
prolonged standing or walking for more than 30-45 minutes, 
and that he currently remained symptomatic.  He had a full 
range of right knee motion, and was quite tender over the 
medial joint line, with similar symptoms on the left, and his 
distal neurovascular status was intact.  In November 2000, 
the claimant was noted to have significant discomfort on 
ambulation, with pain on every step. 

Treatment records from Dr. N.S.B. show that the claimant 
subsequently underwent a medial compartment arthroplasty of 
the right knee, and in December 2000 was noted to be healing 
well.  In January 2001, the claimant's range of motion in his 
right knee was 0 to 105 degrees, and he was ambulating 
without the previous pain and discomfort on full weight 
bearing.  X-rays revealed satisfactory alignment of the 
prosthesis, with no evidence of loosening, and he was 
scheduled for physical therapy in 3 weeks.  In February 2001, 
the claimant had a full range of right knee motion, with pain 
only at night, while in March 2001, he was shown to have 
minimal discomfort in the right knee, with an excellent range 
of motion, and no other active treatment was required.  

A report of VA orthopedic examination, conducted in November 
2002, cited the examiner's review of the claims folder, and 
recounted the claimant's history of right knee injury and his 
multiple surgeries, which were identified, and his current 
complaints of pain on weight bearing, with weakness, 
stiffness of both knee joints, worse on the right, and a limp 
on ambulation.  He had undergone a half implant, half 
prosthesis of the right knee.  It was noted that on the most 
recent X-rays, both knees were normal, while the private 
physician's operative findings included chondromalacia.  The 
claimant was able to dress himself, cook, do his laundry, and 
go grocery shopping, and he related that he tried to maintain 
activity without getting fatigued, tired or experiencing an 
increase in pain.  He complained that his right hip was 
starting to bother him.  

Examination of the right knee revealed no heat or redness and 
no locking, with some pain at rest.  He could walk about 100 
yards before getting fatigued, walked with a limp, and did 
not use a knee brace, cane, crutches, corrective shoes, etc.  
He was not currently receiving any treatment or any physical 
therapy, having attained maximum improvement.  He complained 
of flare-ups of pain in the right knee joint on excessive 
walking, with pain and fatigue, and relieved by sitting and 
resting, so that he avoids excessive walking and limits his 
walking to around his house and garden.  The claimant had no 
history of dislocation or subluxation, and no inflammatory 
arthritis.  The reporting physician indicated that the 
claimant's ability to work was 100 percent affected, so that 
he is unemployable.  Extension was to 176 degrees versus 
normal of 180 degrees, and there was atrophy of the femoral 
muscles, with circumferential measurements of 17.5 inches on 
the left and 16.5 inches on the right, as well as atrophy of 
the distal femoral muscles on the right with limitation of 
resistance against gravity when trying to push his leg 
upward.  Outward abduction of the right knee was limited to 
29 degrees from midline, while inward rotation of the right 
knee was limited to 19 degrees from midline.  Pain was noted 
on flexion at 140 degrees on the right and at 170 degrees on 
the left, with tenderness, but no instability, ankylosis, 
edema or effusion.  He walked with a slight limp, moving the 
whole right side of the pelvis, and his right knee prosthesis 
was noted to be stable.  Range of motion of the hips was 
normal in all planes.  X-rays revealed a stable right knee 
prosthesis, with osteopenia and possible osteoporosis, well 
preserved lateral joint space, and a slight spurring at the 
posterior aspect of the patella and of the femoral-patellar 
joint, while the left knee was normal.  The diagnosis was 
traumatic degenerative osteoarthritis, with evidence of a 
worsening range of motion and weightbearing on the right 
knee, and some right hip pain associated with the right knee 
problem.  

An October 2002 report prepared by Dr. N.S.B. shows that the 
claimant was totally disabled from his own or other 
occupation, and that such total disability was permanent. 

In February 2003, the claimant sought secondary service 
connection for left knee and right hip disability, claimed as 
secondary to his service-connected postoperative residuals of 
chondromalacia of the right knee, with arthritis of the right 
knee and limitation of motion, and submitted his application 
for a total disability rating based upon unemployability due 
to service-connected disabilities (VA Form 21-8940).  

A rating decision of February 2003 granted an increased 
rating of 30 percent for the claimant's service-connected 
postoperative residuals of chondromalacia of the right knee, 
continued the separate 10 percent rating for service-
connected arthritis of the right knee with painful limitation 
of motion; denied entitlement to a total disability rating 
based upon unemployability due to service-connected 
disabilities, and denied entitlement to special monthly 
compensation on account of being housebound or needing the 
regular aid and attendance of another individual.  The 
claimant and his representative were notified of those 
determinations and of his right to appeal.


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2000);  38 C.F.R. 
§§ 3.321(a), Part 4, § 4.1 (2002).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2002).  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely related.  
38 C.F.R. Part 4, § 4.20 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2002).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, as in the 
instant appeal, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In  Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was 
held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  However, the evaluation of the same disability 
under various diagnoses is to be avoided. See 38 C.F.R. Part 
4, § 4.14;  Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 CF.R. Part 4, § 4.6 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (2002).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2002).

The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).

The veteran's service-connected postoperative residuals of 
chondromalacia of the right knee are currently evaluated as 
30 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5055 (2002).  In addition, he is 
entitled to a separate additional rating of 10 percent for 
his service-connected traumatic arthritis of the right knee, 
with painful limitation of motion under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5261 (2002).  Those evaluations yield a 
combined 40 percent disability rating for his service 
connected right knee disability.  38 C.F.R. § 4.27 (2002) 
provides that hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Prosthetic replacement of a knee joint will be rated as 100 
percent disabling for 1 year following implantation of 
prosthesis; with chronic residuals consisting of severe 
painful motion or weakness in the affected extremity in the 
affected extremity, a 60 percent evaluation is warranted; and 
with intermediate degrees of residual weakness, pain or 
limitation of motion, rate by analogy to diagnostic codes 
5256, 5261, or 5262, with a minimum rating of 30 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5055 (2002).  The record in 
this case shows that the claimant was granted a 100 percent 
disabling for 1 year following the implantation of his right 
knee prosthesis.  

Ankylosis of a knee will be rated as 60 percent disabling 
when fixed at an extremely unfavorable position, in flexion 
at an angle of 45 degrees or more; as 50 percent disabling 
when ankylosed in flexion between 20 degrees and 45 degrees; 
as 40 percent disabling when ankylosed in flexion between 10 
degrees and 20 degrees; and as 30 percent disabling when 
ankylosed in a favorable angle in full extension, or in 
slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5256 (2002).  

Under Diagnostic Code 5260, leg motion limited on flexion to 
15 degrees warrants a 30 percent evaluation; limitation to 30 
degrees warrants a 20 percent evaluation; and limitation to 
45 degrees warrants 10 percent; and limitation to 60 degrees 
is noncompensable.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5260 (2002).

Diagnostic Code 5261 pertains to limitation of motion on leg 
extension.  Under this code, limitation on extension to 45 
degrees warrants a 50 percent evaluation; limitation to 30 
degrees warrants 40 percent; limitation to 20 degrees 
warrants 30 percent; limitation to 15 degrees warrants 20 
percent; limitation to 10 degrees warrants 10 percent; and 
limitation to 5 degrees is non-compensable.  38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5261 (2002).

Under the Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).

Title 38 C.F.R. § 4.25(b) (2000) provides that, except as 
otherwise provided in the Rating Schedule, all disabilities, 
including those arising from a single entity, are to be rated 
separately.  

The record further shows that the claimant was awarded a 20 
percent rating for his service-connected derangement of the 
right knee, with a separate additional 10 percent rating for 
arthritis, from June 24, 1998, to August 20, 1998; that he 
was awarded a temporary total (100%) rating for surgery and 
convalescence under the provisions of 38 C.F.R. Part 4, 
§ 4.30, from August 21, 1998, to April 30, 2000; that his 20 
percent rating for postoperative residuals of chondromalacia, 
right knee, was assigned, with a separate additional 10 
percent rating for osteoarthritis right knee, from May 1, 
2000, to December 4, 2000; that he was a awarded a temporary 
total (100%) rating under the provisions of 38 C.F.R. Part 4, 
§ 4.30, from December 5, 2000, to January 31, 2002; and that 
an increased rating of 30 percent was assigned for his 
service-connected postoperative residuals of chondromalacia 
of the right knee, with a separate 10 percent rating for 
osteoarthritis of the right knee, was assigned from February 
1, 2002 to the present.  

The evidence in this case shows that on June 24, 1998, the 
claimant sought a rating in excess of 10 percent for his 
service-connected internal derangement of the right knee, 
citing constant pain and giving way.  On VA examination on 
September 1, 1998, the claimant cited symptoms of pain, 
weakness, stiffness, swelling, giving way, locking, 
fatigability, and lack of endurance in his right knee, while 
right knee flexion was limited to 100 degrees, with pain and 
crackling of the right knee joint on manipulation.  Private 
treatment records in July 1998 cited the veteran's complaints 
of persistent pain in his right knee, while magnetic 
resonance imaging in July 1998 demonstrated minimal narrowing 
of the lateral femoral tibial compartment of the right knee, 
without osteophyte formation, and the claimant's private 
surgeon reviewed X-rays of the claimant's right knee on July 
16, 1998, and diagnosed degenerative joint disease in that 
knee.  On August 21, 1998, the claimant underwent a 
diagnostic arthroscopy and arthroscopic chondroplasty of the 
medial femoral condyle.  That surgery was the first of 
multiple surgeries upon the claimant's service-connected 
right knee necessitated by his service-connected disability, 
and also demonstrated X-ray evidence of arthritis of the 
right knee joint.  

That evidence establishes that the increased symptomatology 
and problems within the right knee joint which led to his 
August 21, 1998, right knee surgery were clinically present 
prior to the first surgery to his right knee joint.  The 
Board finds that the claimant is entitled to an increased 
rating of 30 percent for internal derangement of the right 
knee, with a separate additional rating of 10 percent for 
arthritis of the right knee with limitation of motion, from 
June 24, 1998, the date of receipt of his claim for increase, 
to August 20, 1998; and from May 1, 2000, to December 4, 
2000.  To the extent indicated, the claimant's appeal is 
granted.  

Following termination of his temporary total rating based 
upon surgery and convalescence from December 5, 2000, to 
January 31, 2002, the record shows that the claimant's 
service connected postoperative residuals of chondromalacia 
of the right knee were manifested by pain at rest, inability 
to squat or run, flare-ups of pain and fatigue on walking 
more than 100 yards, pain on weightbearing, limitation of 
knee extension to 176 degrees, pain on flexion at 140 degrees 
with tenderness, definite atrophy of the femoral muscles and 
the distal femoral muscles on the right with limitation of 
resistance against gravity when trying to push his leg 
upward, a slight limp to the right on ambulation, and X-ray 
evidence of a stable right knee prosthesis, with osteopenia 
and possible osteoporosis, a slight spurring at the posterior 
aspect of the patella and of the femoral-patellar joint, and 
evidence of a worsening range of motion and weightbearing on 
the right knee, and loss of function due to increased pain on 
use.  

In view of the absence of findings of chronic residuals 
consisting of severe painful motion or more than slight 
weakness in the affected extremity, and the grant of a 
separate 10 percent for traumatic arthritis of the right knee 
joint, with limitation of motion, the Board finds that a 
rating in excess of 30 percent is not warranted under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2002).  
In addition, a rating in excess of 30 percent is not 
warranted under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5260, and 5261 (2002).  

The Board further finds that a rating in excess of 10 percent 
is not warranted for the claimant's separate rating for 
arthritis of the right knee with limitation of motion, but 
without a compensable limitation of right knee motion on 
flexion or extension.  38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5260, and 5261 (2002).  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a rating in excess of 30 percent 
is not warranted under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2002) on and after February 1, 2002.  
In addition, the Board finds that a rating in excess of 10 
percent is not warranted for the claimant's separately 
additional for arthritis of the right knee without a 
compensable limitation of right knee motion on flexion or 
extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 
and 5261 (2002).  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  An increased rating of 30 percent for service-connected 
derangement of the right knee, with a separate additional 10 
percent rating for arthritis with limitation of motion, is 
granted for the period from preceding August 21, 1998; and 
from May 1, 2000, to December 4, 2000; to the extent 
indicated, the appeal is granted.  

2.  A rating in excess of 30 percent for service-connected 
residuals of chondromalacia, with a separate additional 10 
percent rating for arthritis with limitation of motion, for 
the period on and after February 1, 2002, is denied; to the 
extent indicated, the appeal is denied.  



REMAND

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. 3.321(b)(1) (2002).  

The Board notes that the RO has cited the provisions of the 
VA's Schedule for Rating Disabilities applicable to 
entitlement to an extraschedular rating for the claimant's 
service-connected right knee disability under the provisions 
of  38 C.F.R. § 3.321(b)(1) (2002) in the Statement of the 
Case issued in March 1999.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993);  Moyer v. 
Derwinski, 2 Vet,. App. 289, 293 (1992);  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  According to the regulation, to accord justice to 
the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or  unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular  standards.  
38 C.F.R. § 3.321(b)(1) (2002); Shipwash v. Brown,  8 Vet. 
App.  218, 227 (1995).  

The case is remanded to the RO for the following action: 

1.	The RO must review the evidence in 
this case and determine whether the case 
should be submitted to the VA's Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
approval of an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the claimant's service-connected right 
knee disability based upon a finding that 
the case presents such an exceptional or 
unusual disability picture with such 
related factors as marked interference 
with employment or frequent periods of 
hospitalization as to render impractical 
the application of the regular schedular  
standards.  

2.	Upon completion of the above-
requested action, the RO should implement 
the determination of the VA's Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service as to an 
extra-schedular evaluation commensurate 
with the average earning capacity 
impairment due exclusively to the 
claimant's service-connected right knee 
disability.

If an extraschedular rating remains denied, the claimant and 
his representative should be provided a Supplemental 
Statement of the Case.  That Supplemental Statement of the 
Case must contain notice of all relevant actions taken on the 
issue of entitlement to an extra-schedular evaluation for the 
claimant's service-connected right knee disability, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to that issue.  An 
appropriate period of time should be allowed for response.

The veteran is hereby notified that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  All 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

